Title: From Thomas Jefferson to Francis Eppes, 8 October 1790
From: Jefferson, Thomas
To: Eppes, Francis



Dear Sir
Monticello Oct. 8. 1790.

I was the other day as far as Richmond, but so circumscribed in time that it was impossible for me to turn either to right or left. I had but four days to go and return and do a good deal of business. The principal was to effect a purchase for my son in law of Edgehill from his father, which I did. He pays £2000 for the lands, stocks, 200 barrels of corn &c. They will now remain here. Another object was the sale of my Cumberland lands to W. Ronald, which I effected also. He gives me 20/ sterl. an acre, that is 1076£ sterl. with interest from the date. It provides for my last instalment with Hanson for the year 1797. and half of that of 1796. so as to reduce my matter with him to 6 instalments of £500. each. I shall next hope to sell Elk hill @ 40/ sterl an acre or 1338£ sterl. paiable in 1793.94.95.96. so as to leave only the instalments of 1791.92. and two thirds of 1793. unprovided for. My crop of this year will we hope pay the first, and therefore I shall trust to effecting those of 1792. 1793. by crops without further sales. This is my prospect as to Hanson. Ronald has secured me by mortgages on the Cumberld. lands and a moiety of his Beaverdam lands. I received at Annapolis (from a person whose name I have forgot) Hanbury’s account against Mr. Wayles for £295–16–11 sterl. with interest from 1770. Oct. 31. I remember your mentioning this to us but have forgotten whether you supposed it could be paid out of the monies due to the estate. I therefore gave no other answer than that I would communicate it to you. I should be glad however to give such other answer as our prospects may justify. If we are to contribute for it time will be necessary.
I wish Mrs. Eppes and yourself could have taken a trip up. The shortness of my stay here (for I go within a fortnight or three weeks) does not permit me to see you at Eppington. I wished to know whether I could be useful to Jack in any way. I know there is nobody left at College to render his return there an object. Do you wish him still to pursue collegiate studies? The Princeton college is now on an excellent footing, and I would undertake to accompany him there and recommend him particularly. The Philadelphia college is also pretty good. If you liked that, he should live with me, and attend it. Do you wish him to proceed to the study of the law immediately? And where? If at Eppington, he shall have my books there and instructions what to read. If you would like  to board him at Mr. Lewis’s with two young students there, he shall have my books there, and Colo. Monroe will attend to him. If you would like he should read law in Philadelphia, he shall live with me and I will procure him books. Finally would you prefer his writing in my office? I think it the least for his benefit, as it would be a great deal of drudgery in merely copying. But if it should fall in with your views, he shall live with me and would be entitled to recieve 500. dollars a year from the public. Be so good as to chuse any of these propositions, and if any of them coincides with your views make free use of me in them, or any other way you can point out.
Mr. and Mrs. Skipwith I understand are with you. I should have been so with infinite pleasure had it been allowed me. Present me affectionately to them, to Mrs. Eppes and your young ones, and be assured of the sincere esteem and attachment of Dear Sir Your affectionate friend & servt.,

Th: Jefferson

